Citation Nr: 9926937	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  99-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from February 1952 to August 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision.  In 
July 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(a) (Supp. 1998).  

At the personal hearing, the veteran raised the additional 
issues of entitlement to increased ratings for his service-
connected right and left knee disabilities.  The Board finds 
that these issues are inextricably intertwined with the claim 
for a total rating and must be adjudicated prior to appellate 
review of the certified issue.  


REMAND

Service connection is established for status post 
patellectomy of the left knee, rated under Diagnostic Codes 
5261-5257, and for traumatic arthritis of the right knee, 
each rated 40 percent disabling.  At the personal hearing in 
July 1999, the veteran and his representative argued that 
additional separate ratings should be assigned for each knee 
for instability and arthritis.  

The Board notes that the most recent VA examination of record 
conducted in August 1998 indicated that there was x-ray 
evidence of arthritis and instability in each knee.  Although 
the examiner indicated that there was 15 degrees of 
varus/valgus instability, the Board is not qualified to 
ascertain the significance of that number for purposes of 
determining whether a higher rating is warranted.  
Furthermore, the examiner did not provide sufficiently 
detailed information to determine the degree of functional 
loss under 38 C.F.R. § 4.40 (1998).  

General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  Moreover, in Esteban v. Brown, 6 Vet. App. 259 (1994), 
it was determined that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions.  
In Esteban, the Court determined that residuals of a face 
injury could be rated separately under disfigurement, painful 
scars, and facial muscle damage.  In view of the above, 
consideration should be given to the General Counsel decision 
for the veteran's bilateral knee disabilities.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that in evaluating a 
service-connected joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45.  
Thus, when considering the rating to be assigned a service-
connected joint, medical evidence must be obtained as to any 
additional range of motion loss or ankylosis due to pain on 
use, incoordination, weakness, fatigability, or during flare-
ups.  DeLuca.  

When, during the course of review the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected bilateral knee 
disabilities since 1998.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already 
contained in the claims folder.  All 
records obtained should be associated 
with the claims folder.  In particular, 
the RO should ensure that all available 
medical records from Loma Linda VAMC 
since 1998 are obtained.  

2.  The RO should also obtain and 
associate the veteran's vocational 
rehabilitation records with the claims 
file.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his bilateral knee 
disabilities.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review in 
connection with the examination.  The 
consequences of failure to appear for the 
examination should be made known to the 
veteran prior to the examination.  All 
appropriate testing should be performed 
in connection with this examination.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly 
set forth.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

The orthopedic examiner should determine 
as follows:  

(a) The examiner should note the 
range of motion of each knee.  For 
VA purposes, normal knee flexion is 
to 0 degrees and normal extension is 
to 140 degrees.  Also, tests for 
stability of each knee should be 
accomplished, and any instability 
should be classified as mild, 
moderate, or severe.  

(b) The examiner should note whether 
the veteran's knees exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination 
under § 4.45.  If the examiner is 
unable to make such a determination, 
it should be so indicated on the 
record.  

(c) The examiner should note whether 
pain significantly limits functional 
ability during flare-ups or when 
either knee is used repeatedly over 
a period of time.  These 
determinations must, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups 
under § 4.40.  If the examiner is 
unable to make such determinations, 
it should be so indicated on the 
record.  

d) The veteran's ability to engage 
in substantially gainful employment 
as affected by the service-connected 
bilateral knee disabilities without 
regard to advancing age or other 
disabilities should be discussed.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected bilateral 
knee disabilities have been provided by 
the examiner.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim, including all 
evidence received since the case was 
certified to the Board.  The RO should 
consider the General Counsel Opinion in 
which it was determined that a claimant 
who has knee arthritis and instability 
may be rated separately under DC's 5003 
and 5257.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
should include a discussion of the 
evidence and applicability of the 
criteria pertaining to an increased 
rating for the right and left knee 
disabilities and, if appropriate, 
citation of § 3.655.  The veteran and his 
representative should then be given the 
opportunity to respond thereto.  The 
veteran should also be informed that he 
must file a timely substantive appeal if 
he wishes the Board to address the issues 
of increased ratings for his bilateral 
knee disabilities.  If the veteran fails 
to appear for any examination, the 
letter(s) notifying him of the date of 
the examination and the consequences for 
any failure to appear should be included 
in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Vocational 
Rehabilitation folder should be associated with the claims 
folder.  The Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


